Order entered December 5, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01177-CV

                            MICHAEL BORSCHOW, Appellant

                                              V.

                             TEXAS HEARING, INC., Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-00423-A

                                          ORDER
       Before the Court is Shelly L. Skeen, Claire E. James, and the law firm of Blume,

Faulkner, Skeen and Northam, PLLC’s November 24, 2014, unopposed motion for leave to

withdraw as counsel for appellant. The motion is GRANTED. The Clerk of the Court is directed

to remove Shelly L. Skeen, Claire E. James, and the law firm of Blume, Faulkner, Skeen and

Northam, PLLC as counsel for appellant and to send all future correspondence to:


       Mr. Michael Borschow
       3819 Gilbert Avenue, Unit C
       Dallas, Texas 75219-6728
       (817) 219-1919
                                                     /s/   CRAIG STODDART
                                                           JUSTICE